Citation Nr: 1043688	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-21 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for status post stress 
fracture of the right femoral neck with open reduction internal 
fixation and degenerative joint disease of the right hip, 
currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
previously remanded by the Board in November 2009.

The Veteran testified at a Board hearing was held in September 
2009; a transcript of this proceeding is associated with the 
claims file.


FINDING OF FACT

The Veteran's service-connected status post stress fracture of 
the right femoral neck with open reduction internal fixation and 
degenerative joint disease of the right hip is manifested by 
marked hip disability; the right hip disability is not manifested 
by ankylosis, flexion limited to 10 degrees, flail joint, or 
fracture of the shaft, anatomical neck or surgical neck.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 
30 percent for status post stress fracture of the right femoral 
neck with open reduction internal fixation and degenerative joint 
disease of the right hip have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
and Diagnostic Codes 5003 and 5250 - 5255 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in June 2005.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA.

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The Board 
points out that the U.S. Court of Appeals for the Federal Circuit 
recently reversed the Court's holding in Vazquez, to the extent 
the Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Reviewing the May 2008 correspondence in light of 
the Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.  The Veteran's claim was thereafter 
readjudicated in July 2010 via a rating decision.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's 
service treatment records and VA treatment records are on file.  
There is no indication of relevant, outstanding records which 
would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded medical examinations in connection with 
this appeal in June 2005 and March 2010.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports are thorough 
and contain sufficient detail so that the Board's evaluation is a 
fully informed one.  Thus, the Board finds that further 
examination is not necessary.

The Board finds there was substantial compliance with its 
November 2009 remand instructions.  See D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) (holding that only substantial compliance 
with the terms of the Board's engagement letter would be 
required, not strict compliance); see also Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination 'more 
than substantially complied with the Board's remand order').  In 
this regard, the Veteran was afforded another VA medical 
examination in March 2010.  Therefore, the Board will proceed to 
review and decide the claim based on the evidence that is of 
record.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the appellant 
is not prejudiced by a decision on the claim at this time.



Laws and Regulations

Briefly, the Veteran contends that the severity of his service-
connected right hip disability warrants a higher disability 
rating.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran's right hip disability has been rated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5255, for 
femur impairment.  Under Diagnostic Code 5255, malunion of the 
femur with marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of the femur, with false 
joint, or fracture of the shaft or anatomical neck of the femur 
with nonunion, without loose motion, weight bearing preserved 
with aid of brace warrants a 60 percent evaluation.  Fracture of 
the shaft or anatomical neck of the femur with nonunion, with 
loose motion, (spiral or oblique fracture) warrants an 80 percent 
evaluation.  

The Board must also determine whether a higher rating is 
warranted under other applicable diagnosis codes for the hip and 
thigh.  In sum, Diagnostic Code 5250 provides rating criteria for 
ankylosis of the hip.  Diagnostic Code 5251 for limitation of 
extension of the thigh and Diagnostic Code for 5253 for thigh 
impairment do not provide for ratings in excess of 30 percent, 
and, in turn, are not applicable.  Under Diagnostic Code 5252, 
limitation of flexion of the thigh to 10 degrees warrants a 40 
percent evaluation.  Under Diagnostic Code 5254, an 80 percent 
disability rating in warranted for flail joint of the hip.

It is observed that normal range of motion for flexion of the hip 
is from 0 degrees to 125 degrees, and normal range of motion for 
abduction of the hip is from 0 degrees to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  38 C.F.R. § 4.25.  
However, under the anti-pyramiding provisions of 38 C.F.R. § 
4.14, the evaluation of the same disability under various 
diagnoses is to be avoided.  See Esteban v. Brown, 6 Vet. App. 
259 (1994) (stating that the critical inquiry in making such a 
pyramiding determination is whether any of the symptomatology is 
duplicative or overlapping); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Factual Background and Analysis

Briefly, the Veteran contends that he is entitled to an increased 
rating for status post stress fracture of the right femoral neck 
with open reduction internal fixation and degenerative joint 
disease of the right hip.  Historically, service connection was 
granted for the Veteran's right hip disability in an October 1974 
rating decision.  Subsequently, a July 2005 rating decision 
increased the disability rating from 20 percent to 30 percent, 
effective April 12, 2005.  As the maximum schedular rating was 
not assigned, this issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993).

In June 2005, VA administered a medical examination in connection 
with this appeal.  During the examination, the Veteran reported 
that he walks in order to keep his weight down.  The Veteran 
reported that he walked at a brisk pace, usually up to an hour at 
a time.  He reported that he would get an increase in pain in the 
hip after walking an hour or even 45 minutes.  The Veteran 
reported experiencing pain in his lateral right hip and some 
aches and pain in his buttocks.  The Veteran reported that he had 
not worked in the past 3 years, but that he worked as a volunteer 
without deficit.  The Veteran denied any deficits with regard to 
his home life, such as eating, bathing, grooming, using the 
toilet, and dressing.  He reported being able to do light repairs 
around the house.  He denied any instabilities, trauma, and 
injurious episodes or falls.  He reported being steady on his 
feet.  The Veteran described his pain as an ache without 
swelling, deformity or discoloration.  He denied any fatigue.  
The Veteran denied using crutches, canes, or assistive devices.  
The Veteran had no mechanical pain, locking, clicking, or 
popping.

On examination, the Veteran had no swelling, deformity, or 
discoloration.  The Veteran had exquisite tenderness over the 
lateral compartment of the lateral greater trochanteric area and 
inferior to the middle third of the femur, and then the pain 
faded away.  There was no swelling to palpation.  The Veteran had 
functional range of motion of 135 degrees of forward flexion, 
actively and passively pain-free.  He had abduction of 60 
degrees, external rotation of 60 degrees, internal rotation of 40 
degrees, all 5/5, and he could hyperextend 10 degrees all 
actively and passively equal.  Motor, sensory, and vascular exams 
were intact, and strength was 5/5 in all planes.  The Veteran had 
no tenderness directly over the greater trochanteric area; 
instead, it was inferior to the region and only on the femur, not 
in the soft tissues.  The Veteran was diagnosed with right hip 
open reduction and internal fixation with degenerative joint 
disease with increasing hardware pain.  X-rays were read as 
stable with healed fracture and some bone spurring.  The examiner 
concluded that it was expected that the Veteran would have a loss 
of 30 to 40 degrees of range of motion associated with repetitive 
movement and flares, with pain being the largest functional 
impact.  The examiner found that the Veteran's home life was 
unaffected at this time, and his disability did not preclude him 
from working.

During the September 2009 Board hearing, the Veteran contended 
that his right hip disability warranted a higher disability 
rating.  The Veteran testified that he could walk for 
approximately 30 minutes before experiencing discomfort.  He also 
testified that he has difficulties standing for more than 5 or 10 
minutes due to pressure on the right and left hip.  He testified 
the he cannot lie on the right side, and that his right hip was 
tender to the touch.  The Veteran denied receiving any treatment 
for his right hip since his June 2005 VA medical examination; 
however, he takes over the counter medication.

Per the Board's November 2009 remand instructions, the Veteran 
was afforded an additional VA medical examination in March 2010.  
The examiner noted that the claims file was reviewed.  At this 
time, the Veteran reported current complaints of pain of 4-5 on a 
regular basis, and flare-ups of 8-9 on a daily basis.  The pain 
was mostly across the lateral trochanteric region in the lateral 
thigh.  The Veteran reported experiencing pain whenever he bumps 
that area, and that he cannot lie on that side while sleeping.  
The Veteran reported that he believed that he was losing more 
range of motion, strength, and endurance across his hip over 
time.  He reported being able to walk half a mile on flat ground, 
but then he starts to feel stiff.  The Veteran denied using a 
cane or crutch.  The Veteran reported occasionally taking 
medication for pain, and denied any new treatments.  The Veteran 
reported that he stopped doing all sorts of strenuous activity 
due to his hip disability.  The Veteran reported noticing a limp 
when he walks.  The Veteran reported being able to take care of 
his activities of daily living.

Physical examination of the Veteran revealed that he ambulated 
with a Trendelenburg type gait and had a Trendelenburg sign when 
standing on his right leg.  The Veteran's right hip had active 
and passive range of motion of flexion of 100 degrees, extension 
of 0 degrees, adduction of 5 degrees, abduction of 30 degrees, 
internal rotation of 20 degrees, and external rotation of 40 
degrees.  The Veteran had a healed 23 centimeter (cm.) scar 
across the lateral trochanteric region, which was tender across 
the area.  The scar was not hypertrophic, but there was some 
underlying loss of muscle.  With 3 repetitions of range of 
motion, the Veteran had some worsening pain, but no significant 
loss with motion.  An x-ray of the Veteran showed a stable open 
reduction internal fixation (ORIF) right hip.  The Veteran was 
diagnosed with degenerative joint disease of the right hip status 
post open reduction and internal fixation for a stress fracture 
of the right hip.  The examiner concluded that with repetitive 
activities the Veteran was likely to have flare-ups of worsening 
pain, lack of strength, and endurance; however, he was not likely 
to lose significant range of motion with a flare-up of the right 
hip beyond what he already had lost to date.  The examiner found 
that the disability would not prevent the Veteran from returning 
to sedentary type of work, but that it would prevent him from 
returning to any sort of work that involved heavy manual labor.

The Veteran and his representative have submitted multiple 
statements regarding the contention that the severity of his 
right hip disability warrants a higher disability rating.

The Board acknowledges that the Veteran, in advancing this 
appeal, suggests that his service-connected right hip disability 
is more severe than the assigned disability rating reflects.  The 
Board has considered the Veteran's contentions carefully.  
However, the Board is bound by the regulatory rating criteria and 
may not assign a rating solely on a claimant's belief that the 
current rating does not adequately compensation for the 
disability.  There is no doubt that the Veteran's service-
connected right hip disability results pain and decreased range 
of motion.  The Veteran's complaints are credible and fully 
supported by the medical evidence.  Nevertheless, the Board must 
apply the regulatory criteria for assigning ratings for the hip.

Based on the overall evidence of record, a higher rating is not 
warranted for the Veteran's right hip disability under the 
relevant diagnostic codes.  There is no evidence of right hip 
ankylosis to warrant a higher rating under Diagnostic Code 5250.  
Further, higher ratings are also not available under Diagnostic 
Codes 5251 and 5253.  Also, the evidence failed to show flail 
joint, fracture of the shaft or anatomical neck with nonunion or 
fracture of the surgical neck with false joint to warrant a 
higher rating under Diagnostic Codes 5254 and 5255.

Moreover, there is no objective evidence of flexion limited to 10 
degrees to warrant a 40 percent rating under Diagnostic Code 
5252.  During the June 2005 VA examination, flexion was to 135 
degrees.  In addition, during the March 2010 VA examination, 
flexion was to 135 degrees.  Even when additional functional loss 
due to pain is considered, the preponderance of the evidence is 
against such a finding.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the evidence clearly demonstrates that the Veteran 
had some limitation of motion and that pain contributed to this 
limitation of motion, none of the medical evidence showed that 
flexion of the Veteran's right hip was limited to 10 degrees.  In 
this regard, the physician from the March 2010 VA examination 
stated that the Veteran was not likely to lose significant range 
of motion with a flare-up of the right hip beyond what he already 
had lost to date.

The currently assigned 30 percent rating under Diagnostic Code 
5255 contemplates marked hip disability which is based on all 
right hip symptomatology, including the demonstrated pain and 
limitation of motion, including additional functional loss due to 
pain.  

At this point the Board acknowledges the evidence of a tender 
scar, but notes that a separate 10 percent rating has already 
been assigned for the scar. 

In sum, the Board finds that the preponderance of the evidence is 
against finding that the Veteran is entitled to a disability 
rating greater than 30 percent since April 12, 2005 for status 
post stress fracture of the right femoral neck with open 
reduction internal fixation and degenerative joint disease of the 
right hip.

In addition, staged ratings are not applicable for the period 
from April 12, 2005, since at no point did the Veteran's 
disability approximate the criteria for a disability rating 
greater than 30 percent.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board also recognizes that the Veteran and the record may be 
understood to suggest impact of the service-connected disability 
on his work functioning.  In this regard the physician from the 
March 2010 VA examination found that the Veteran's disability 
would not prevent him from returning to sedentary type of work, 
but that it would prevent him from returning to any sort of work 
that involved heavy manual labor.  However, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by 
the Veteran fit within the criteria found in the diagnostic 
codes.  In short, the rating criteria contemplate not only his 
symptoms but the severity of his disability.  For these reasons, 
referral for extraschedular consideration is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

The Veteran may always initiate a claim for an increased rating 
in the future if there is an increase in the severity of his 
status post stress fracture of the right femoral neck with open 
reduction internal fixation and degenerative joint disease of the 
right hip.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


